Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), *702rendered May 28, 1987, convicting him of burglary in the first degree, robbery in the first degree, robbery in the second degree and unlawful imprisonment in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record indicates, contrary to the defendant’s contention, that the court correctly charged the jury on accomplice testimony and the required corroboration thereof. The jury was instructed to view the inherent trustworthiness of the accomplice’s testimony with suspicion, and furthermore was instructed that corroboration by a credible source was necessary (see, 1 CJI[NY] 7.52, at 337-339).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, J. P., Eiber, Sullivan and Balletta, JJ., concur.